Citation Nr: 0013748	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for substance abuse 
secondary to PTSD.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 RO 
decision which denied the veteran's application to reopen a 
claim for service connection for PTSD, and denied his claim 
for service connection for substance abuse secondary to PTSD.  
The veteran was scheduled for a personal hearing at the RO on 
multiple occasions, the last time in July 1998, but he 
canceled his hearing request.  


FINDINGS OF FACT

1.  In an unappealed February 1995 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  

2.  Evidence received since the 1995 determination by the RO 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran claims service connection for substance abuse 
as secondary to PTSD, but he is not currently service 
connected for PTSD or any other disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the final 1995 RO decision, and his claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R.§ 3.156 (1999). 

2.  Service connection for substance abuse as secondary to 
PTSD is precluded by law.  38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1967 to October 1970.  He had Vietnam service from April 1969 
to April 1970.  His military occupational specialty was that 
of a supply clerk.  He received no decorations evincing 
combat, nor do his service personnel records otherwise 
indicate that he participated in combat.  His service medical 
records are negative for any psychiatric disorder.  

VA hospital records show that the veteran was admitted from 
December 1986 to March 1987 due to addiction to cocaine.  He 
stated that he first began using cocaine in 1970.  The 
diagnosis was cocaine dependence.  

The veteran was admitted to a VA hospital in August 1990 for 
cocaine detoxification.  It was noted that he tested positive 
for the human immunodeficiency virus (HIV).  The pertinent 
diagnosis was cocaine abuse.  

In August 1991, the veteran filed a claim for service 
connection for PTSD.  He reported no treatment during or 
after service.

In an August 1991 letter, the RO requested a description of 
the stressors that the veteran experienced in service, 
including the dates and places where the stressors occurred, 
the units involved, and the name of the individuals involved.  
The veteran did not respond.  He also failed to report for a 
VA PTSD examination in September 1991.

In an October 1991 decision, the RO denied the veteran's 
claim for service connection for PTSD, and the veteran did 
not appeal that determination.  

In June-July 1992, the veteran was admitted to a VA hospital 
for drug rehabilitation.  He reported a long history of 
substance dependency.  His mood was mildly depressed on 
admission.  It was noted that the veteran demonstrated 
anxiety symptoms due to his feelings that he possibly 
suffered from PTSD.  The Axis I diagnoses were cocaine 
dependence and alcohol dependence.  

The veteran failed to respond to an August 1992 RO letter 
which requested details of claimed service stressors for 
PTSD, and he failed to report for a VA PTSD examination 
scheduled for August 1992.

In December 1992, the RO again denied service connection for 
PTSD, and the veteran did not appeal.

A July-August 1993 VA hospital summary shows that the veteran 
was admitted for PTSD-related symptoms, including intrusive 
recollections, nightmares, and sleep disturbance.  The 
veteran showed no overt signs of anxiety upon admission.  It 
was noted that he demonstrated evidence of paranoid thinking 
and auditory hallucinations with commands associated with 
paranoid ideation.  The diagnoses were rule out PTSD, alcohol 
dependence, cocaine dependence, and rule out delusional 
disorder.  

The veteran failed to report for an October 1993 VA PTSD 
examination.

In an August 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  The veteran initiated but 
did not perfect an appeal of this decision.

The veteran was admitted to a VA hospital in September-
December 1994.  He reported a history of cocaine dependence.  
It was noted that the veteran had feelings of increased 
anxiety and rage prior to his admission.  He related that he 
experienced flashbacks, exaggerated startle to loud noises, 
insomnia, irritability, and nightmares.  A history of heroin 
and amphetamine abuse was also noted.  It was noted that he 
had a history of multiple admissions for drug detoxification 
and a significant past history of violence.  The diagnoses 
were polysubstance dependence in remission, antisocial 
personality disorder, and PTSD.  

In a February 1995 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
PTSD.  The veteran did not appeal the determination.  
Subsequently received evidence is described below.  

Additional VA treatment records from 1994 and 1995 include 
diagnoses of drug abuse and PTSD.

In a June 1995 letter, the RO again requested a description 
of the stressors that the veteran experienced in service, 
including the dates and places where the stressors occurred, 
the units involved, and the name of the individuals involved.  
The veteran did not respond.  

In a June 1995 VA medical statement, Jay Buckiewicz, Ph.D. 
indicated that the veteran was a participant in a Vietnam 
veterans treatment program.  It was noted that he made 
excellent progress and was expected to successfully complete 
the program.  The diagnoses were chronic delayed PTSD, mixed 
substance dependence (in remission), and major depression.  
The psychologist stated that the veteran displayed the 
typical symptoms associated with PTSD, including flashbacks 
and combat-related nightmares.  Dr. Buckiewicz related that 
the veteran had long standing difficulties with impulse 
control and a history of violent behavior.  It was noted that 
the veteran was often tense, dysphoric, and found it 
difficult to be around people on a daily basis.  Dr. 
Buckiewicz said that it appeared that his previous reliance 
on illegal substances were in part to lessen his levels of 
anxiety and depression.  The doctor said that the veteran was 
still greatly affected by symptoms of PTSD and such would 
prove highly disruptive after his completion of the program.  

On VA examination in June 1995, the veteran reported that he 
worked as a heavy equipment operator during active duty.  He 
said that he saw "a little fighting" during his one year 
tour of duty in Vietnam.  The veteran related that his last 
job ended in 1991 due to his drug abuse.  It was noted that 
his mood appeared to be within normal limits.  No evidence of 
specific anxiety syndrome, suicidal ideation, or psychotic 
thought content was observed.  The Axis I diagnoses were 
chronic cocaine dependence in remission, and PTSD.  The Axis 
II diagnosis was antisocial personality disorder. 

A July 1995 VA medical record reveals that the veteran 
reported anxiety, depression, and poor sleep.  He related 
that he became enraged easily when provoked and had 
flashbacks of Vietnam.  It was noted that the veteran was not 
suicidal but was preoccupied with his HIV positive status.  
The diagnostic impressions were PTSD with anxiety and 
depression; cocaine dependence, in remission, and HIV 
positive status.  

A summary of an April-July 1995 VA hospitalization reveals 
that the veteran had been in a Vietnam veterans evaluation 
and treatment program.  He reported he experienced military-
related nightmares and flashbacks.  He related that he felt 
guilt and shame regarding his experiences in Vietnam and 
believed he unnecessarily harmed others in "combat."  It was 
noted that the veteran returned late from a weekend pass and 
was discharged from the treatment program.  A urine collected 
upon his return tested positive for cocaine.  The Axis I 
diagnoses were PTSD, chronic, delayed; depression; alcohol 
dependence; heroin dependence, and cocaine dependence.  The 
Axis II diagnosis was antisocial personality disorder. 

A September 1995 VA treatment plan report shows diagnoses of 
PTSD, polysubstance abuse (inactive), antisocial personality 
disorder, and seropositivity for HIV.  

The veteran failed to report for a scheduled VA PTSD 
examination in April 1999.  

The veteran has no established service-connected 
disabilities.


II.  Analysis

A.  New and Material Evidence to reopen a claim for service 
connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (1999).  [This regulation was recently 
revised, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).]  

The existence of a valid service stressor is a question of 
fact for VA adjudicators to decide.  When a veteran did not 
engage in combat with the enemy, alleged stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Hayes v. Brown, 5 Vet. App. 60 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

In the present case, a claim for service connection for PTSD 
was denied by the RO in October 1991 and December 1992, and 
applications to reopen the claim were denied in August 1994 
and February 1995.  The veteran did not appeal these 
determinations; and the decisions are considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  

When the RO denied the application to reopen the claim for 
service connection for PTSD in February 1995, it considered 
VA medical records, which showed a diagnosis of PTSD many 
years after service.  Service connection was denied on the 
basis that the alleged service stressors of the non-combat 
veteran had not been verified.  The RO sent the veteran a 
letter requesting more detailed information regarding his 
stressors to enable the VA to verify such stressors, but the 
veteran did not respond.  

Evidence received since the 1995 RO decision includes VA 
medical records dated in the 1990s.  These medical records 
are not new evidence since they contain information which is 
cumulative to that previously considered, including 
additional diagnoses of PTSD.  Moreover, the medical records 
are not material evidence, as they do not provide 
verification of a service stressor, which is the critical 
element for service connection in this case.  

Since the 1995 RO decision, the veteran has again asserted 
that he has PTSD related to his service in Vietnam.  His 
assertions are not new, as they are duplicative of his 
statements that were of record at the time of the prior final 
denial of service connection for PTSD.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, such statements are not 
material evidence since he did not engage in combat, and his 
statements thus do not suffice to verify stressors, nor do 
they provide sufficient details regarding specific stressors 
to enable the VA to attempt to corroborate the occurrence of 
such stressors through the service department.  In connection 
with the application to reopen the claim, the RO gave the 
veteran another opportunity to submit detailed information on 
alleged stressors, to permit VA verification through the 
service department, but he has not provided such detailed 
information, nor has he submitted any other independent 
evidence which might corroborate alleged stressors.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Board concludes that new and material evidence has not 
been submitted since the 1995 RO decision that denied service 
connection for PTSD.  Thus, the claim has not been reopened, 
and the decision remains final.  

B.  Secondary Service Connection for Substance Abuse

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310. 

Post-service medical records show an extensive history of 
treatment for alcohol and polysubstance abuse beginning many 
years after active duty.  The Board notes that alcohol and 
drug dependence are willful misconduct conditions and service 
connection may not be granted, for compensation purposes, on 
either a direct or secondary basis.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. § 3.301; VAOGCPREC 
7-99, 2-98, and 2-97.  

The veteran is attempting to establish service connection for 
substance abuse as secondary to PTSD.  Even if secondary 
service connection for substance abuse were being claimed for 
purposes other than compensation, secondary service 
connection presupposes the existence of an established 
service-connected condition.  PTSD is not currently service 
connected, and thus logically there can be no secondary 
service connection for any condition allegedly due to PTSD.  

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Since there is no legal basis for an award 
of secondary service connection for substance abuse, as a 
matter of law the claim must be denied.  Sabonis, supra.  


ORDER

The application to reopen a claim for service connection for 
PTSD is denied.  

Secondary service connection for substance abuse is denied.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

